DETAILED ACTION   Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                         Specification
2. 	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided. 	The abstract of the disclosure is objected to because it is not within the range of 50 to 150 words in length.
Claim Objections
3. 	Claim 3 is objected to because of the following informalities: On line 4, “a plurality of fibrous magnetic material that is” is grammatically incorrect. It appears that this should read a plurality of fibrous magnetic materials that are. On line 8, “the plurality of fibrous magnetic material is” is grammatically incorrect. It appears that this should read the plurality of fibrous magnetic materials are. Appropriate corrections are required.
                                        Claim Rejections - 35 USC § 103
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1 is rejected under 35 U.S.C. 103 as being unpatentable over Kawarai (7,859,377) in view of Inoue (6,960,911).
 	Regarding claim 1, Kawarai discloses an apparatus comprising an elastically deformable sheet 10 (See Fig. 1B), a coil 12 that is provided in the sheet, and a powdery magnetic material 32 that is dispersed in the sheet in a manner so as to directly contact the coil; wherein the coil is wound in a spiral shape, and the powdery magnetic material is dispersed in the sheet outside of the spiral shape of the coil (See Col. 4, lines 50 – 58). 	Kawarai fails to disclose a detection portion that detects an inductance of the coil. 	However, Inoue discloses an apparatus comprising a measuring instrument 15, 16, 17 that measures a deformation of a conductor 11 based on the determination of inductance of a coil (See Col. 4, lines 14 – 19).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Kawarai according to the teachings of Inoue for the purpose of, advantageously providing an improved strain sensor since this type of sensor measures strain by detecting the amount of deformation of a conductor caused by stress (See Inoue, Col. 1, lines 14 – 17).4. 	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kawarai and Inoue, as applied to claim 1 above, and further in view of Marusawa 
 	However, Marusawa discloses an apparatus comprising a plurality of coils 2 arranged in a mesh form, wherein the coils are provided in a sheet 1 including a magnetic metal resin and layer 5 (See the Figure, Pg. 2, Para. 0024).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Kawarai and Inoue according to the teachings of Marusawa for the purpose of, advantageously providing an improved device since this type of device reduces magnetic saturation and has thermal shock resistance that can withstand heating (See Marusawa, Pg. 1, Para. 0006).
5. 	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shimazawa (7,868,628) in view of Inoue (6,960,911).
 	Regarding claim 3, Shimazawa discloses an apparatus comprising an elastically deformable medium 22, a coil 23 that is provided in the medium, and a plurality of fibrous magnetic materials 43 dispersed in the medium in a manner so as to directly contact the coil, wherein the coil is wound in a spiral shape, and the plurality of fibrous magnetic materials are provided in the spiral shape of the coil (See Col. 5, lines 62 – 67 and Col. 6, lines 1 – 21). 	Shimazawa fails to disclose a detection portion that detects an inductance of 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Shimazawa  according to the teachings of Inoue for the purpose of, advantageously providing an improved strain sensor since this type of sensor measures strain by detecting the amount of deformation of a conductor caused by stress (See Inoue, Col. 1, lines 14 – 17). 	Regarding claim 4, Shimazawa and Inoue fail to disclose that the coils include a plurality of coils arranged in a mesh form.
 	However, Marusawa discloses an apparatus comprising a plurality of coils 2 arranged in a mesh form, wherein the coils are provided in a sheet 1 including a magnetic metal resin and layer 5 (See the Figure, Pg. 2, Para. 0024).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Shimazawa and Inoue according to the teachings of Marusawa for the purpose of, advantageously providing an improved device since this type of device reduces magnetic saturation and has thermal shock resistance that can withstand heating (See Marusawa, Pg. 1, Para. 0006).
                                                         Conclusion
6. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Kyodo (5,811,969) disclose a shaft position detection sensor monitoring changes in coil inductance. 	Ono et al. (7,427,909) disclose a coil component and fabrication method of the same. 	Takatsu (2021/0098182) disclose a coil component and method of manufacturing the same. 	Kawabayashi (2020/0116577) discloses a tactile sensor.  	Sato et al. (2019/0027288) disclose a coil component.7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OCTAVIA HOLLINGTON whose telephone number is (571)272-2176.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OCTAVIA HOLLINGTON/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        9/29/21